Fourth Court of Appeals
                               San Antonio, Texas
                                   November 14, 2018

                                   No. 04-18-00724-CR

                                     Gabriel LARA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR8433W
                         Honorable Ron Rangel, Judge Presiding

                                         ORDER

     In accordance with this Court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on November 14, 2018.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court